In our former opinion we overlooked one of the complaints made by relatrix, to wit, that, after she had withdrawn her plea of "not guilty," in order to file her motion to quash, she was notrearraigned; as appears on the face of the record.
The case not being at issue when tried, the conviction must be set aside. State v. Larrivierre, 151 La. 399, 91 So. 778; State v. Domengeaux, 151 La. 341, 91 So. 758; State v. Doucet,136 La. 180, 66 So. 772; State v. Brackin, 113 La. 879, 37 So. 863; State v. Preston, 107 La. 521, 32 So. 67; State v. Stewart, 45 La. Ann. 1164, 14 So. 143; State v. Hunter, 43 La. Ann. 157, 8 So. 624.
                             Decree.
The conviction and sentence are therefore set aside, and the case now remanded for further proceedings according to law. *Page 358